Appeal by defendant from a judgment of the Supreme Court, Kings County (Clemente, J.), rendered June 29, 1982, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
While defendant’s testimony in support of his affirmative defense of duress was not incredible, the jury chose not to credit defendant’s testimony, and drew a reasonable inference of criminal intent from the circumstantial evidence adduced at trial (see, People v Barnes, 50 NY2d 375, 381). Therefore, the verdict should not be disturbed. Mangano, J. P., Rubin, Lawrence and Eiber, JJ., concur.